TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 26, 2016



                                      NO. 03-15-00289-CR


                              Rafael Hernandez-Prado, Appellant

                                                  v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. Therefore, the Court affirms the trial court’s judgment. However,

there was error in the judgment and sentence that requires correction. Therefore, the Court

modifies the trial court’s judgment and sentence to delete the imposition of $600 in court-

appointed attorney’s fees. In addition, the Court also modifies the bill of costs to delete the

$2,000 fine. The judgment, as modified, is affirmed. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.